DETAILED ACTION
This action is pursuant to the claims filed on June 25, 2018. Currently claims 1-20 are pending with claims 10-18 withdrawn from consideration (see Election/Restriction Requirement). Below follows a complete first action on the merits of claims 1-9 and 19-20.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 19-20, drawn to an irrigated ablation system, classified in A61B18/1492.
II. Claims 10-18, drawn to a method of performing cardiac ablation, classified in A61B 18/00. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP the apparatus as claimed can be used in a materially processes such as applying heat to the skin, as opposed to the pericardial space. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);  
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Scott Felder on February 3, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9 and 19-20  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra et al (US PGPUB: 2010/0114093) in view of MacMahon et al (US PGPUB: 2005/0085769). 
Regarding independent claim 1, Mahapatra discloses an irrigated ablation system (Fig. 1-5B: 60; [0017]) comprising: 
at least one medical device (100) comprising: 
at least one irrigation lumen (43) extending along a length of the at least one medical device (see Fig. 9) and having a distal terminus at an irrigation orifice (42) that extends through a wall of a distal portion of the at least one medical device (see Fig. 9; [0075]); and 
at least one drainage lumen (45) extending along the length of the at least one medical device (See Fig. 9) and having a distal terminus at a drainage orifice (44) that extends through the wall of the distal portion of the at least one medical device (see Fig. 9; [0075]). 
While Mahapatra discloses irrigation and drainage of fluid through an ablation catheter, Mahapatra does not explicitly disclose at least one pump coupled to the at least one irrigation lumen and to the at least one drainage lumen; wherein the at least one pump is operable to deliver irrigant through the at least one irrigation lumen and to extract fluid through the at least one drainage lumen. 
However, MacMahon discloses a fluid exchange system for a medical catheter (at least [0018], [0026], [0150]) comprising an irrigation lumen (Fig. 2A: 2) and a drainage lumen (Fig. 2A: 3). The system further comprise a pump coupled to the at least one irrigation lumen and to the at least one drainage lumen operable to deliver irrigant through the at least one irrigation lumen and to extract fluid through the at least one drainage lumen ([0054], [0146], [0147]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Mahapatra to incorporate the pump of MacMahon. This configuration provides the benefit of controlled fluid exchange during the procedure ([0026], [0147]). 
Regarding dependent claim 3, in view of the combination of claim 1, MacMahon further discloses wherein a rate at which the at least one pump extracts fluid through the at least one drainage lumen equals a rate at which the at least one pump delivers irrigant through the at least one irrigation lumen ([0045], [0048], [0055] discusses the exchange ratio of fluid as 1:1, i.e. equivalent).
Regarding dependent claim 4, in view of the combination of claim 3, MacMahon further discloses wherein the at least one pump comprises a peristaltic pump ([0146] describes the pump as peristaltic) simultaneously operable to deliver irrigant through the at least one irrigation lumen and to extract fluid through the at least one drainage lumen ([0025], [0028] discuss the simultaneous control of the irrigation and aspiration flow).
Regarding dependent claim 6, in view of the combination of claim 1, MacMahon further discloses wherein a rate at which the at least one pump extracts fluid through the at least one drainage lumen is independent of a rate at which the at least one pump delivers irrigant through the at least one irrigation lumen ([0015], [0025], [0027] discuss the independent control of the irrigation and aspiration flow).
Regarding dependent claim 7, in view of the combination of claim 6, MacMahon further discloses wherein the rate at which the at least one pump extracts fluid through the at least one drainage lumen is constant ([0055], [0233]).
Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra et al (US PGPUB: 2010/0114093) in view of MacMahon et al (US PGPUB: 2005/0085769), further in view of Razavi et al (US PGPUB: 2011/0306970).  
Regarding dependent claim 2, in view of the combination of claim 1, Mahapatra further discloses wherein the at least one medical device comprises: 
an ablation catheter (ablation catheter 100 comprising distal tip 5); [0075]); and 
a sheath (Fig. 1: 2) dimensioned to receive the ablation catheter therethrough (Fig. 1), and 
wherein the ablation catheter comprises the at least one irrigation lumen and the irrigation orifice 
While Mahapatra discloses a sheath, Mahapatra does not explicitly disclose wherein the sheath comprises the at least one drainage lumen and the drainage orifice.
However, Razavi discloses a system (Fig. 3) comprising an ablation catheter (9) disposed within a sheath (2). The sheath comprises at least one drainage lumen (2) and a drainage orifice (17; [0019]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device of Mahapatra to incorporate wherein the sheath comprises the at least one drainage lumen and the drainage orifice of Razavi. This configuration provides the benefit of aiding in steering and/or stabilizing the sheath at various locations ([0021]), thereby making ablating easy to accomplish ([0027]). 
Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra et al (US PGPUB: 2010/0114093) in view of MacMahon et al (US PGPUB: 2005/0085769), further in view of Wilson et al (US PGPUB: 2014/0163455).  
Regarding dependent claim 5, in view of the combination of claim 4, while Mahapatra discloses a peristaltic pump, Mahapatra does not explicitly disclose wherein the peristaltic pump comprises a rotor, and wherein an interface tubing for the at least one irrigation lumen and an interface tubing for the at least one drainage lumen are positioned on opposing sides of the rotor.
However, Wilson discloses a system for irrigating/aspirating a surgical site (abstract) comprising a peristaltic pump (Fig. 3: 360; [0029]). The pump comprises a rotor (motor 395 rotates driver 400 to operate the pump) and an interface tubing for irrigation (340) and an interface tubing for aspiration (370) that are positioned on opposite sides of the rotor (see Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Mahapatra to incorporate wherein the peristaltic pump 
Regarding dependent claim 7, in view of the combination of claim 6, while MacMahon discloses further discloses independent control, MacMahon does not explicitly disclose wherein the rate at which the at least one pump extracts fluid through the at least one drainage lumen is constant. 
However, Wilson discloses a system for irrigating/aspirating a surgical site (abstract) comprising a peristaltic pump (Fig. 3: 360; [0029]). The system further comprises a controller (405) operable to control a mode of the at least one pump to extract fluid from the drainage lumen (370), where the extracted fluid rate is constant ([0034] discusses maintaining the flow rate (i.e. constant) based on the known flow rate). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Mahapatra to incorporate wherein the rate at which the at least one pump extracts fluid through the at least one drainage lumen is constant of Wilson. This provides the benefit of achieving the optimum target for the irrigation and/ aspiration flow ([0030]).
Regarding dependent claims 8 and 9, in view of the combination of claim 6, Mahapatra does not explicitly disclose further comprising a controller operable to control the rate at which the at least one pump extracts fluid through the at least one drainage lumen responsive to one or more monitored parameters (claim 8); and wherein the one or more monitored parameters are selected from the group consisting of impedance; pressure; ablation time; and irrigant volume 
However, Wilson discloses a system for irrigating/aspirating a surgical site (abstract) comprising a peristaltic pump (Fig. 3: 360; [0029]). The system further comprises a controller (405) operable to control the at least one pump to extract fluid through the drainage lumen (370) based on a monitored parameter (e.g. pressure) received from a sensor ([0027], [0030]-[0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Mahapatra to incorporate the controller operable to control the rate at which the at least one pump extracts fluid through the at least one drainage lumen responsive to monitored of Wilson. This provides the benefit of achieving the optimum target for the irrigation and/ aspiration flow ([0030]).
The Examiner notes the remainder of the limitations are in the alternative. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra et al (US PGPUB: 2010/0114093) in view of MacMahon et al (US PGPUB: 2005/0085769), further in view of Wilson et al (US PGPUB: 2014/0163455), further in view of Germain et al (US PGPUB: 2014/0303551). 
Regarding independent claim 19, Mahapatra discloses an irrigated ablation system (Fig. 1-5B: 60; [0017]) comprising:
a medical device (100) comprising: 
an irrigation lumen (43) extending along a length of the medical device (see Fig. 9) and having a distal terminus at an irrigation orifice (42) that extends through a wall of a distal portion of the medical device (see Fig. 9; [0075]); and 
a drainage lumen (45) extending along the length of the medical device (see Fig. 9) and having a distal terminus at a drainage orifice (44) that extends through the wall of the distal portion of the medical device (see Fig. 9; [0075]).
While Mahapatra discloses irrigation and drainage of fluid through an ablation catheter, Mahapatra does not explicitly disclose at least one pump coupled to the irrigation lumen and to the at least one drainage lumen, wherein the at least one pump is operable to deliver irrigant through the irrigation lumen and to extract fluid through the drainage lumen; and  a first function wherein a rate at which the at least one pump extracts fluid through the drainage lumen equals a rate at which the at least one pump delivers irrigant through the irrigation lumen, and a second function, wherein the rate at which the at least one pump extracts fluid through the drainage lumen is independent of the rate at which the at least one pump delivers irrigant through the irrigation lumen.
However, MacMahon discloses a fluid exchange system for a medical catheter (at least [0018], [0026], [0150]) comprising an irrigation lumen (Fig. 2A: 2) and a drainage lumen 9Fig. 2A: 3). The system further comprise a pump coupled to the at least one irrigation lumen and to the at least one drainage lumen operable to deliver irrigant through the at least one irrigation lumen and to extract fluid through the at least one drainage lumen ([0054], [0146], [0147]). Further, the system comprises a first function, where a rate at which the at least one pump extracts fluid through the drainage lumen equals a rate at which the at least one pump delivers irrigant through the irrigation lumen, and a second function, where the rate at which the at least one pump extracts fluid through the drainage lumen is independent of the rate at which the at least one pump delivers irrigant through the irrigation lumen ([0045], [0048], [0055] discusses the first function as an exchange ratio of fluid as 1:1, i.e. equivalent; and ([0015], [0025], [0027] discuss an alternate function where with independent control of the irrigation and aspiration flow).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Mahapatra to incorporate the pump and 
While MacMahon discloses varying operating functions (i.e. equivalent and independent), MacMahon does not explicitly disclose the first function and second function are a first operating mode and second operating mode and a control to toggle the at least one pump between the first operating mode and the second operating mode. 
However, Germain discloses it is known in the art to use different operating modes to control the delivery of fluid to tissue ([0101], [0106]). The system has a GUI (interpreted as control) for selecting/entering the mode and adjusting the fluid control settings ([0088], [0092] interpreted as toggling between a first and second control mode). The fluid management system of Germain includes a controlling that operates the pump in a plurality of modes (e.g. diagnostic, resection, etc.) in order to meet a specific objective (e.g. inflow voltage, output rate, threshold voltage, inflow rate and time variation, etc.); [0106]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the operating functions of Mahapatra/MacMahon to incorporate the plurality of modes and control of Germain. This configuration provides the benefit of effectively meeting the operator selected objective of the procedure ([0101], [0106]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra et al (US PGPUB: 2010/0114093) in view of MacMahon et al (US PGPUB: 2005/0085769) and further in view of Germain et al (US PGPUB: 2014/0303551), further in view of Wilson et al (US PGPUB: 2014/0163455).  
Regarding dependent claim 20, in view of the combination of claim 19, while MacMahon discusses different functions of the system and Germain discloses a plurality of modes, the combination does not explicitly disclose wherein the second operating mode includes a first sub-mode, wherein the rate at which the at least one pump extracts fluid through the drainage lumen is constant, and a second sub-mode, wherein the rate at which the at least one pump extracts fluid through the drainage lumen is responsive to one or more monitored parameters selected from the group consisting of impedance; pressure; ablation time; and irrigant volume.
However, Wilson discloses a system for irrigating/aspirating a surgical site (abstract) comprising a peristaltic pump (Fig. 3: 360; [0029]). The system further comprises a controller (405) operable to control a mode of the at least one pump to extract fluid from the drainage lumen (370) based on a monitored parameter (e.g. pressure) received from a sensor ([0027], [0030]-[0033]). Further, the system comprises a mode where the extracted fluid is constant ([0034] discusses maintaining the flow rate (i.e. constant) based on the known flow rate). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second operating mode of Mahapatra/MacMahon to incorporate the second operating mode includes a first sub-mode, where the rate at which the at least one pump extracts fluid through the drainage lumen is constant, and a second sub-mode, where the rate at which the at least one pump extracts fluid through the drainage lumen is responsive to one or more monitored parameters selected from the group consisting of impedance; pressure; ablation time; and irrigant volume of Wilson. This provides the benefit of achieving the optimum target for the irrigation and/ aspiration flow ([0030]).
The Examiner notes the remainder of the limitations are in the alternative. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794